Name: Commission Regulation (EEC) No 3889/88 of 14 December 1988 re-establishing the levying of customs duties on methenamine (INN) and benzimidazole-2-thiol falling within CN code 2933 90 10, originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 15. 12. 88 Official Journal of the European Communities No L 346/25 COMMISSION REGULATION (EEC) No 3889/88 of 14 December 1988 re-establishing the levying of customs duties on methenamine (INN) and benzimidazole-2-thiol falling within CN code 2933 90 10 , originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply September 1988, imports of these products into the Community originating in Romania, reached the reference base in question after being charged there ­ against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 18 December 1988 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3635/87, shall be re-established on imports into the Community of the following products originating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3633/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3635/87, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 15 ; Whereas, as provided for in Article 15, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 5 % of the total importations into the Community, originating from third countries in 1986 ; Whereas in the case of methenamine (INN) and benzimi ­ dazole-2-thiol, falling within CN code 2933 90 10, the reference base is fixed at ECU 174 000 : whereas on 1 CN code Description 2933 90 10 Methenamine (INN) (hexamethylene ­ tetramine) ; benzimidazole-2-thiol (mercapto ­ benzimidazole) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12. 12. 1987, p. 1 .